  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 1 of 70 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  DREW DOZIER, derivatively on behalf of
  LANNETT COMPANY, INC.,


                                                     C.A. No. ________________
         Plaintiff,

         vs.

  ARTHUR P. BEDROSIAN, TIMOTHY C.
  CREW, MARTIN P. GALVAN, JOHN                       DEMAND FOR JURY TRIAL
  KOZLOWSKI, DAVID DRABIK, JEFFREY
  FARBER, PATRICK LEPORE, JAMES M.
  MAHER, ALBERT PAONESSA, III, and
  PAUL TAVEIRA

         Defendants,


         and


  LANNETT COMPANY, INC.,


         Nominal Defendant.




                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                      INTRODUCTION

       Plaintiff Drew Dozier (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Lannett Company, Inc. (“Lannett” or the “Company”), files this

Verified Shareholder Derivative Complaint against Individual Defendants Arthur P. Bedrosian,

Timothy C. Crew, Martin P. Galvan, John Kozlowski, David Drabik, Jeffrey Farber, Patrick


                                                1
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 2 of 70 PageID #: 2



Lepore, James M. Maher, Albert Paonessa, III, and Paul Taveira (collectively, the “Individual

Defendants,” and together with Lannett, the “Defendants”) for breaches of their fiduciary duties

as directors and/or officers of Lannett, unjust enrichment, waste of corporate assets, and violation

of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s

complaint against the Individual Defendants, Plaintiff alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters,

based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of the Defendants’ public documents, conference calls, and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Lannett, legal filings, news reports,

securities analysts’ reports and advisories about the Company, and information readily obtainable

on the Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Lannett’s directors and officers from at least July 15, 2014 to October 31, 2017 (the “First

Relevant Period”) and February 8, 2018 through the present (the “Second Relevant Period”).

       2.      Lannett specializes in the development, manufacture, marketing, and distribution

of generically branded pharmaceuticals products. The Company touts itself as having a “reputation

for regulatory compliance.” The Company also works with generic pharmaceutical manufacturers

for certain drug products.

       3.      Up until around March 2019, Lannett’s main supplier of several of its key generic

drug products was Jerome Stevens Pharmaceuticals, Inc. (“JSP”) through a distribution agreement


                                                  2
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 3 of 70 PageID #: 3



negotiated by Lannett’s former CEO, Arthur P. Bedrosian (“Defendant Bedrosian”) in 2004 in

which JSP would manufacture certain drug tablets that Lannett would then distribute to the market

(the “Distribution Agreement”). The Distribution Agreement greatly favored the Company; JSP

supplied Levothyroxine Sodium Tablets USP (“Levothyroxine”), one of the Company’s most

successful drugs. In fiscal years 2018, 2017, and 2016, Levothyroxine’s net sales amounted to

$253.1 million, $187.0 million, and $190.4 million, respectively. In addition, JSP also supplied

another key product of the Company, Digoxin Tablets (“Digoxin”), net sales of which totaled $4.9

million and $9.5 million during the fiscal years 2018 and 2017, respectively. Together, these two

products represented 37% and 29% of the Company’s total net sales for the fiscal years 2016 and

2017, respectively. On August 19, 2013, JSP and Lannett agreed to amend the Distribution

Agreement and extend the initial contract for a five-year term until at least March 23, 2019.

       4.      Although generic drug products have been known to be cheaper than their brand-

name bioequivalents, around 2013, the generic drug industry experienced a significant price-spike.

In response, the Department of Justice (the “DOJ”), Congress, and numerous state attorneys

general began probing into various generic drug companies to uncover the explanation behind the

rapid price increases.

       5.      The state and federal regulatory investigations revealed an industry-wide scheme

involving a number of generic drug companies, including Lannett, who colluded in order to fix

prices and engage in other anticompetitive behavior, including market division schemes to split

the market between generic drug company participants to effectuate and maintain inflated pricing

for at least 18 generic drugs (the Anti-Competitive Misconduct”).

       6.      As a result of the Anti-Competitive Misconduct, during the First Relevant Period,

Lannett’s financial sales were bolstered by the price-fixing of at least five of its generic drugs,



                                                3
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 4 of 70 PageID #: 4



Doxycycline Monohydrate (“Doxy Mono”), Digoxin, Levothyroxine, Acetazolamide, and

Ursodiol. In fact, Doxy Mono and Acetazolamide were two named products in the action brought

on behalf of the State Attorneys General of over 40 states, the District of Columbia, and the

Commonwealth of Puerto Rico against Lannett, among others, in the United States District Court

for the Eastern District of Pennsylvania, captioned State of Connecticut et al v. Aurobindo Pharma

USA, Inc. et al., Case No. 2:17-cv-03768 (E.D. Pa.) (the “AG Action”), and the remainder of the

five drugs were named in hundreds of antitrust lawsuits consolidated in Multidistrict Litigation

concerning the Anti-Competitive Misconduct against Lannett, among others, in the United States

District Court for the Eastern District of Pennsylvania, captioned In re Generic Pharmaceuticals

Pricing Antitrust Litigation, Case No. 16-md-2724, MDL No. 2724 ( E.D. Pa.) (“Antitrust

Action”). However, the Individual Defendants throughout the First Relevant Period repeatedly

assured investors and the public through press releases, conference calls, and SEC filings that the

Company was not engaged in the Anti-Competitive Misconduct, nor would the Company be

implicated or impacted by the enforcement actions responding to the Anti-Competitive

Misconduct. The Individual Defendants maintained these assurances in spite of receiving

subpoenas related to ongoing state and federal investigations related to the Anti-Competitive

Misconduct from at least July 2014.

       7.      On September 25, 2017, the Company announced that Defendant Bedrosian would

be departing from the Company, effective December 31, 2017.

       8.      On October 31, 2017, Lannett was named in an amended complaint filed in the AG

action. The amended complaint was filed after further examination into the price-fixing and anti-

competitive scheme, which the Connecticut Attorney General began investigating prior to 2016.




                                                4
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 5 of 70 PageID #: 5



       9.      On this news, the price per share of Lannett stock fell over the course of the trading

session by $3.25 or 14% from an opening price of $23.15 per share on October 31, 2017, to close

at $19.90 the same day.

        10.    In January 2018, the Company announced its new CEO, Timothy C. Crew

(“Defendant Crew”). After over a decade of benefiting from the Distribution Agreement between

Lannett and JSP, Defendant Bedrosian’s parting with the Company presented a risk to the business

arrangement with JSP, which had initially been negotiated and maintained through the efforts of

Defendant Bedrosian himself.

       11.     On February 8, 2018, the Company announced in a Form 8-K filed with the SEC

that despite his departure from the Company, Defendant Bedrosian would remain involved with

Lannett in a “strategic advisory role. . .” These reassurances were not effective to quell the fragility

of Lannett’s relationship with JSP in light of the changing leadership structure that was ongoing

within the Company in connection with its new CEO. Still, the Individual Defendants failed to

appropriately address the impending risk posed to the Distribution Agreement and instead made

representations to the public and investors through conference calls and SEC filings that JSP had

a vested interest in Lannett and that the Company’s relationship with JSP would endure.

       12.     On August 20, 2018, prior to the market opening, the Company issued a press

release announcing that the Distribution Agreement would not be renewed.

       13.     On this news, the price per share of Lannett stock fell from the previous trading

session by $8.15 or 60% from a closing price of $13.50 per share on August 17, 2018, to close at

$5.35 on August 20, 2018.

       14.     During the First Relevant Period, the Individual Defendants breached their

fiduciary duties by knowingly or recklessly causing the Company to participate in the Anti-



                                                   5
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 6 of 70 PageID #: 6



Competitive Misconduct and not subsequently ceasing all business relations with Defendant

Bedrosian.

       15.     The Individual Defendants breached their fiduciary duties by personally making

and/or causing the Company to make to the investing public a series of materially false and

misleading statements regarding the Company’s business, operations, and compliance.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose, inter alia,

that: (1) Lannett was a participant in the Anti-Competitive Misconduct; (2) the Company’s

financial results and growth were not the product of a competitive market or the Company’s strong

leadership; (3) the Company lacked internal controls over the its pricing procedures for at least

five of its drug products; (4) Lannett was at risk for regulatory investigation and enforcement that

would negatively impact the Company; and (5) the Company failed to maintain internal controls.

As a result of the foregoing, the Company’s public statements in the First Relevant Period were

materially false and misleading.

       16.     The Individual Defendants also breached their fiduciary duties by failing to correct

and causing the Company to fail to correct these false and misleading statements and omissions of

material fact to the investing public while at least five of them engaged in insider sales, netting

proceeds of over $6.6 million.

       17.     During the Second Relevant Period, the Individual Defendants breached their

fiduciary duties by personally making and/or causing the Company to make to the investing public

a series of materially false and misleading statements regarding the Company’s business,

operations, and prospects. Specifically, the Individual Defendants willfully or recklessly made

and/or caused the Company to make false and misleading statements to the investing public that



                                                 6
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 7 of 70 PageID #: 7



failed to disclose, inter alia, that: (1) JSP did not have a vested interest in the Company; (2) the

Distribution Agreement and relationship with JSP would not likely continue; and (3) the company

failed to maintain internal controls. As a result of the foregoing, the Company’s public statements

during the Second Relevant Period were materially false and misleading.

       18.     The Individual Defendants also breached their fiduciary duties by failing to correct

and causing the Company to fail to correct these false and misleading statements and omissions of

material fact to the investing public.

       19.     During the First Relevant Period and the Second Relevant Period, the Individual

Defendants also breached their fiduciary duties by causing the Company to fail to maintain internal

controls.

       20.     In light of the Individual Defendants’ misconduct, which has subjected Lannett, its

former President and Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”)

to being named as defendants in a federal securities fraud class action lawsuit filed in the United

States District Court for the Eastern District of Pennsylvania (the “First Class Action”), and the

Company, its current CEO, and CFO, to being named defendants in a federal securities fraud class

action lawsuit pending in the United States District Court for the Eastern District of Pennsylvania

(the “Second Class Action,” and together with the First Class Action, the “Securities Class

Actions”), which survived a motion to dismiss, to numerous lawsuits, including the Antitrust

Action, the AG Action, and regulatory investigations lodged against the Company resulting from

Anti-Competitive Misconduct, the need to undertake internal investigations, the need to implement

adequate internal controls over its pricing procedures and financial reporting, the losses from the

waste of corporate assets, the losses due to the unjust enrichment of the Individual Defendants who




                                                 7
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 8 of 70 PageID #: 8



were improperly over-compensated by the Company and/or who benefitted from the wrongdoing

alleged herein, the Company will have to expend many millions of dollars.

        21.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action, the current CEO’s liability

in the Second Class Action, the former CEO’s liability in the First Class Action, and the CFO’s

liability in the Securities Class Actions, their being beholden to each other, their longstanding

business and personal relationships with each other, and their not being disinterested or

independent directors, a majority of Lannett’s Board of Directors (the “Board”) cannot consider a

demand to commence litigation against themselves on behalf of the Company with the requisite

level of disinterestedness and independence.

                                  JURISDICTION AND VENUE

        22.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

        23.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

        24.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        25.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.




                                                   8
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 9 of 70 PageID #: 9



       26.      The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

       27.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

       28.      Venue is proper in this District because Lannett and the Individual Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       29.      Plaintiff is a current shareholder of Lannett common stock and has continuously

held Lannett common stock at all relevant times.

       Nominal Defendant Lannett

       30.      Lannett is a Delaware corporation with its principal executive offices at 9000 State

Road, Philadelphia, Pennsylvania 19136. Lannett’s shares trade on the NYSE under the ticker

symbol “LCI.”

       Defendant Bedrosian

       31.      Defendant Bedrosian served as the Company’s President from May 2002 until

December 2014 and as the Company’s CEO from January 2006 until his departure from the

Company in January 2018. Defendant Bedrosian also served as the Company’s Vice President of

Business Development in January 2002 until April 2002 and served as a Company director from

February 2000 to January 2002. He was reelected as a director in January 2006 and served as a

Company director until his departure on December 31, 2017. According to the Company’s
                                                  9
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 10 of 70 PageID #: 10



Schedule 14A filed with the SEC on December 7, 2017 (the “2017 Proxy Statement”), as of

October 31, 2017, Defendant Bedrosian beneficially owned 31,552 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on October 31, 2017 was $19.90, Defendant Bedrosian owned approximately $627,884

worth of Lannett stock.

       32.      Although Defendant Bedrosian departed from the Company effective December

31, 2017, according to the Company’s Schedule 14A filed with the SEC on December 10, 2018

(the “2018 Proxy Statement”), for the fiscal year ended June 30, 2018, Defendant Bedrosian

received $3,617,957 in compensation from the Company. This included $381,635 in salary,

$551,249 in restricted stock awards, $34,999 in option awards, and $2,650,074 in all other

compensation.

       33.      During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Bedrosian made the following sales of company stock:

             Date           Number of Shares           Price                  Proceeds
        July 15, 2014             5,000               $ 47.19             $     235,950
       August 18, 2014            5,000               $ 41.30             $     206,500
     September 16, 2014           5,000               $ 40.05             $     200,250
      October 15, 2014            5,000               $ 40.22             $     201,100
     November 17, 2014            5,000               $ 47.70             $     238,500
     December 15, 2014            5,000               $ 43.81             $     219,050
      January 15, 2015            5,000               $ 43.50             $     217,500
      February 17, 2015           5,000               $ 59.89             $     299,450
        April 15, 2015            5,000               $ 69.43             $     347,150
        May15, 2015               5,000               $ 53.27             $     266,350

                                              10
    Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 11 of 70 PageID #: 11



            June 15, 2015                   5,000                    $ 56.31    $   281,550
            July 15, 2015                   5,000                    $ 61.92    $   309,600
           August 17, 2015                  5,000                    $ 52.81    $   264,050
         September 15, 2015                 5,000                    $ 55.64    $   278,200

Thus, in total, before the fraud was expose, he sold 70,000 Company shares on inside information,

for which he received approximately 3.5 million. His insider sales made with knowledge of

material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

           34.      The Company’s 2017 Proxy Statement stated the following about Defendant

Bedrosian:

           Arthur P. Bedrosian, J.D.,1 was promoted to President of the Company in
           May 2002 and CEO in January of 2006. Previously, he served as the Company’s
           Vice President of Business Development from January 2002 to
           April 2002. Mr. Bedrosian was elected as a Director in February 2000 and served
           to    January 2002.     Mr. Bedrosian     was      re-elected   a    Director     in
           January 2006. Mr. Bedrosian has operated generic drug manufacturing, sales and
           marketing businesses in the healthcare industry for many years. Prior to joining the
           Company, from 1999 to 2001, Mr. Bedrosian served as President and Chief
           Executive Officer of Trinity Laboratories, Inc., a medical device and drug
           manufacturer. Mr. Bedrosian also operated Pharmaceutical Ventures Ltd, a
           healthcare consultancy, Pharmeral, Inc. a drug representation company selling
           generic drugs and Interal Corporation, a computer consultancy to Fortune 100
           companies. Mr. Bedrosian holds a Bachelor of Arts Degree in Political Science
           from Queens College of the City University of New York and a Juris Doctorate
           from Newport University in California.

           Defendant Crew

           35.      Defendant Crew has served as Lannett’s CEO and as a Company director since

January 2018. According to the 2018 Proxy Statement, as of October 31, 2018, Defendant Crew

beneficially owned 39,988 shares of the Company’s common stock. Given that the price per share



1
    Emphasis in original unless otherwise noted in this Complaint.

                                                          11
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 12 of 70 PageID #: 12



of the Company’s common stock at the close of trading on October 31, 2018 was $3.66, Defendant

Crew owned approximately $146,356 worth of Lannett stock.

         36.    For the fiscal year ended June 30, 2018, Defendant Crew received $1,329,781 in

compensation from the Company. This included $350,539 in salary, $400,016 in restricted stock

awards, $126,252 in option awards, and $52,971 in all other compensation.

         37.    The Company’s 2018 Proxy Statement stated the following about Defendant Crew:

         Timothy C. Crew was appointed as the Company’s Chief Executive Officer and a
         Director of the Company in January 2018. Mr. Crew has more than 25 years of
         experience in the generic and branded pharmaceutical industries. Previously, he
         served as Chief Executive Officer of Cipla North America, a global pharmaceutical
         company based in Mumbai, India. Before Cipla, he worked for eight years at Teva
         Pharmaceuticals Industries Ltd. (“Teva”), where he ultimately served as Senior
         Vice President and Commercial Operating Officer of the North American Generics
         division, the world’s largest generic operation with multibillion dollars of annual
         sales. Before that, he was Teva’s Vice President, Alliances and Business
         Development. Mr. Crew was also an Executive Vice President, North America, for
         Dr. Reddy’s Laboratories Ltd. Mr. Crew began his pharmaceutical career at
         Bristol-Myers Squibb, where he held a number of senior management positions in
         global marketing, managed healthcare, marketing, business development and
         strategic planning. Prior to his pharmaceutical roles, Mr. Crew served in the United
         States Army, where he rose to the rank of Captain. Mr. Crew earned a Bachelor of
         Arts degree in economics from Pomona College and a Master of Business
         Administration degree from Columbia Business School.

         Defendant Galvan

         38.    Defendant Martin P. Galvan (“Galvan”) has served as the Company’s Vice

President of Finance and CFO since August 2011. According to the 2018 Proxy Statement, as of

October 31, 2018, Defendant Galvan beneficially owned 51,238 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

October 31, 2018 was $3.66, Defendant Galvan owned approximately $187,531 worth of Lannett

stock.




                                                 12
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 13 of 70 PageID #: 13



       39.    For the fiscal year ended June 30, 2018, Defendant Galvan received $763,745 in

compensation from the Company. This included $415,000 in salary, $207,505 in restricted stock

awards, $24,997 in option awards, $86,730 in non-equity incentive plan compensation, and

$29,513 in all other compensation.

       40.    The Company’s 2018 Proxy Statement stated the following about Defendant

Galvan:

       Martin P. Galvan, CPA was appointed as the Company’s Vice President of
       Finance and Chief Financial Officer in August 2011. Most recently, he was Chief
       Financial Officer of CardioNet, Inc., a medical technology and service
       company. From 2001 to 2007, Mr. Galvan was employed by Viasys Healthcare
       Inc., a healthcare technology company that was acquired by Cardinal Health, Inc.
       in June 2007. Prior to the acquisition, he served as Executive Vice President, Chief
       Financial Officer and Director Investor Relations. From 1999 to 2001, Mr. Galvan
       served as Chief Financial Officer of Rodel, Inc., a precision surface technologies
       company in the semiconductor industry. From 1979 to 1998, Mr. Galvan held
       several positions with Rhone-Poulenc Rorer Inc., a pharmaceutical company,
       including Vice President, Finance — The Americas; President & General Manager,
       RPR Mexico & Central America; Vice President, Finance, Europe/Asia Pacific;
       and Chief Financial Officer, United Kingdom & Ireland. Mr. Galvan began his
       career with the international accounting firm Ernst & Young LLP. He earned a
       Bachelor of Arts degree in economics from Rutgers University and is a member of
       the American Institute of Certified Public Accountants.

       Defendant Kozlowski

       41.    Defendant John Kozlowski (“Kozlowski”) has served as the Company’s Chief of

Staff and Strategy Officer since April 2018. Prior to that, Defendant Kozlowski served as the

Company’s Chief Operating Officer in October 2017, Vice President of Financial Operations &

Corporate Controller in 2016, and as Corporate Controller in 2009 when he joined the Company.

According to the 2018 Proxy Statement, as of October 31, 2018, Defendant Kozlowski beneficially

owned 24,476 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on October 31, 2018 was $3.66, Defendant

Kozlowski owned approximately $89,582 worth of Lannett stock.

                                               13
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 14 of 70 PageID #: 14



       42.    For the fiscal year ended June 30, 2018, Defendant Kozlowski received $596,314

in compensation from the Company. This included $325,000 in salary, $171,624 in restricted

stock, $67,921 in non-equity incentive plan compensation, and $31,796 in all other compensation.

       43.    The Company’s 2018 Proxy Statement stated the following about Defendant

Kozlowski:

       John Kozlowski joined the Company in 2009 as Corporate Controller and was
       promoted in 2016 to Vice President Financial Operations & Corporate
       Controller. In April 2018, Mr. Kozlowski was promoted to Chief of Staff and
       Strategy Officer. In October 2017, Mr. Kozlowski was promoted to Chief
       Operating Officer. Prior to joining the Company, Mr. Kozlowski served in senior
       finance and accounting roles for Optium Corporation and Finisar Australia. He
       earned a Bachelor of Arts degree in finance from James Madison University and a
       Master of Business Administration degree from Rider University.

       Defendant Drabik

       44.    Defendant David Drabik (“Drabik”) has served as a Company director since

January 2011. He also serves as a member of the Audit Committee, Compensation Committee,

Strategic Planning Committee, and as Chairman of the Governance and Nominating Committee.

According to the 2018 Proxy Statement, as of October 31, 2018, Defendant Drabik beneficially

owned 49,747 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on October 31, 2018 was $3.66, Defendant

Drabik owned approximately $182,074 worth of Lannett stock.

       45.    For the fiscal year ended June 30, 2018, Defendant Drabik received $266,006 in

compensation from the Company. This included $116,000 in fees earned and $150,006 in stock

awards.

       46.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Drabik made the following sale of company stock:

                                              14
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 15 of 70 PageID #: 15



             Date              Number of Shares        Price                 Proceeds
      February 18, 2015             12,500            $ 61.55            $    769,375

His insider sale made with knowledge of material non-public information before the material

misstatements and omissions were exposed demonstrates his motive in facilitating and

participating in the scheme.

       47.     The Company’s 2018 Proxy Statement stated the following about Defendant

Drabik:

       David Drabik was elected a Director of the Company in January 2011. Mr. Drabik
       is a National Association of Corporate Directors Governance Fellow. Since 2002,
       Mr. Drabik has been President of Cranbrook & Co., LLC (“Cranbrook”), an
       advisory firm primarily serving the private equity and venture capital
       community. At Cranbrook, Mr. Drabik assists and advises its clientele on
       originating, structuring and executing private equity and venture capital
       transactions. From 1995 to 2002, Mr. Drabik served in various roles and positions
       with UBS Capital Americas (and its predecessor UBS Capital LLC), a New York
       City based private equity and venture capital firm that managed $1.5 billion of
       capital. From 1992 to 1995, Mr. Drabik was a banker with Union Bank of
       Switzerland’s Corporate and Institutional Banking division in New York
       City. Mr. Drabik graduated from the University of Michigan with a Bachelor of
       Business Administration degree.

       Defendant Farber

       48.     Defendant Jeffrey Farber (“Farber”) has served as a Company director since May

2006 and as Chairman of the Board from July 2012 to July 1, 2018. He also serves as a member

of the Strategic Planning Committee. Defendant Farber initially joined the Company in August

2003 as Secretary. According to the 2018 Proxy Statement, as of October 31, 2018, Defendant

Farber beneficially owned 4,483,955 shares of the Company’s common stock, which represented

11.43% of the Company’s outstanding shares of common stock on that date. Given that the price

per share of the Company’s common stock at the close of trading on October 31, 2018 was $3.66,

Defendant Farber owned approximately $16.4 million worth of Lannett stock.


                                              15
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 16 of 70 PageID #: 16



          49.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Farber made the following sales of company stock:

                Date          Number of Shares             Price                 Proceeds
      February 12, 2015              25,000               $ 58.12            $ 1,453,000
      February 13, 2015              10,000               $ 58.32            $     583,200

Thus, in total, before the fraud was expose, he sold 35,000 Company shares on inside information,

for which he received approximately $2 million. His insider sales made with knowledge of material

non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

          50.    In addition, Defendant Farber is the owner of Auburn, a generic distributor used by

the Company. During the fiscal years ended June 30, 2018, 2017, and 2016, the Company

attributed net sales of $3.9 million, $3.7 million and $3.1 million, respectively, to Auburn. The

Company’s accounts receivable also included amounts due from Auburn of $585 thousand and

$751 thousand at June 30, 2018 and 2017, respectively.

          51.    For the fiscal year ended June 30, 2018, Defendant Farber received $247,006 in

compensation from the Company. This included $97,000 in fees earned and $150,006 in stock

awards.

          52.    The Company’s 2018 Proxy Statement stated the following about Defendant

Farber:

          Jeffrey Farber was appointed a Director of the Company in May 2006 and was
          appointed Chairman of the Board of Directors in July 2012. On July 1, 2018,
          Mr. LePore succeeded Mr. Farber as the Chairman of the Board of
          Directors. Mr. Farber joined the Company in August 2003 as Secretary. Since
          1994, Mr. Farber has been President and the owner of Auburn Pharmaceutical
          (“Auburn”), a national generic pharmaceutical distributor. Prior to starting

                                                 16
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 17 of 70 PageID #: 17



       Auburn, Mr. Farber served in various positions at Major Pharmaceutical (“Major”),
       where he was employed for over 15 years. At Major, Mr. Farber was involved in
       sales, purchasing and eventually served as President of the Midwest
       division. Mr. Farber also spent time working at Major’s manufacturing division,
       Vitarine Pharmaceuticals, where he served on its Board of Directors. Mr. Farber
       graduated from Western Michigan University with a Bachelor of Science Degree
       in Business Administration and participated in the Pharmacy Management
       Graduate Program at Long Island University.

       The Governance and Nominating Committee concluded that Mr. Farber is qualified
       and should continue to serve, due, in part, to his significant experience in the
       generic drug industry and his ongoing role as the owner of a highly regarded and
       successful generic drug distributor. His skills include a thorough knowledge of the
       generic drug marketplace and drug supply chain management.

       Defendant LePore

       53.    Defendant Patrick G. LePore (“LePore”) has served as a Company director since

July 2017 and as Chairman of the Board since July 2018. He also serves as a member of the

Governance and Nominating Committee and the Strategic Planning Committee. According to the

2018 Proxy Statement, as of October 31, 2018, Defendant LePore beneficially owned 67,895

shares of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on October 31, 2018 was $3.66, Defendant LePore owned

approximately $ 248,495 worth of Lannett stock.

       54.    For the fiscal year ended June 30, 2018, Defendant LePore received $129,785 in

compensation from the Company. This included $94,000 in fees earned and $35,785 in stock

awards.

       55.    The Company’s 2018 Proxy Statement stated the following about Defendant

LePore:

       Patrick G. LePore was appointed as a Director of the Company in July 2017. On
       July 1, 2018, Mr. LePore succeeded Mr. Farber as Chairman of the Board of
       Directors. Mr. LePore served as Chairman, Chief Executive Officer and President
       of Par Pharmaceuticals, Inc., until the company’s acquisition by private equity
       investor TPG in 2012. He remained as chairman of the new company where he led

                                               17
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 18 of 70 PageID #: 18



       the sale of the company to Endo Pharmaceuticals. Mr. LePore began his career
       with Hoffmann LaRoche. Later, he founded Boron LePore and Associates, a
       medical communications company, which he took public and was eventually sold
       to Cardinal Health. He is a member of the board of directors of PharMerica and
       Innoviva, and is a trustee of Villanova University. Mr. LePore earned his
       bachelor’s degree from Villanova University and Master of Business
       Administration from Fairleigh Dickinson University.

       The Governance and Nominating Committee concluded that Mr. LePore is well
       qualified and should be nominated to serve as a Director due, in part, to his
       understanding and experience as a Chief Executive Officer and director of highly
       regarded companies within the pharmaceutical industry. Mr. LePore is an
       independent director as defined by the rules of the NYSE.

       Defendant Maher

       56.     Defendant James M. Maher (“Maher”) served as a Company director from June

2013 until August 21, 2018. According to the 2017 Proxy Statement, as of October 31, 2017,

Defendant Maher beneficially owned 27,297 shares of the Company’s common stock. Given that

the price per share of the Company’s common stock at the close of trading on October 31, 2017

was $19.90, Defendant Maher owned approximately $543,210 worth of Lannett stock.

       57.     During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Maher made the following sale of company stock:

             Date              Number of Shares        Price               Proceeds
      September 1, 2016             1,478             $ 33.91             $ 50,118

His insider sale made with knowledge of material non-public information before the material

misstatements and omissions were exposed demonstrates his motive in facilitating and

participating in the scheme.




                                              18
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 19 of 70 PageID #: 19



         58.    For the fiscal year ended December 31, 2018, Defendant Maher received $240,006

in compensation from the Company. This included $90,000 in fees earned and $150,006 in stock

awards.

         59.    The Company’s 2018 Proxy Statement stated the following about Defendant

Maher:

         James M. Maher, 65, was appointed as a Director of the Company in
         June 2013. He spent his entire 37 year professional career with
         PricewaterhouseCoopers (PwC) LLP, including 27 years as a partner, before
         retiring in June 2012. Most recently, Mr. Maher served as the managing partner of
         PwC’s U.S. assurance practice, comprised of more than 1,100 partners and 12,000
         staff. Previously, he served as the regional assurance leader for the metro assurance
         practice. During his tenure at PwC, Mr. Maher worked closely with senior
         management at several multinational companies, dealing extensively with
         significant acquisitions, divestitures, initial public offerings and secondary
         offerings. Mr. Maher earned a bachelor’s degree in Accounting from LIU Post.

         The Governance and Nominating Committee concluded that Mr. Maher is well
         qualified and should be nominated to serve as a Director, due to his extensive
         experience in the public accounting profession. Additionally, Mr. Maher has
         significant experience in dealing with acquisitions, divestitures, initial public
         offerings and secondary offerings. Mr. Maher is an independent director as defined
         by the rules of the NYSE.

         Defendant Paonessa

         60.    Defendant Albert Paonessa, III (“Paonessa”) has served as a Company director

since July 2015. He also serves as Chairman of the Strategic Planning Committee. According to

the 2018 Proxy Statement, as of October 31, 2018, Defendant Paonessa beneficially owned 30,277

shares of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on October 31, 2018 was $3.66, Defendant Paonessa owned

approximately $110,813 worth of Lannett stock.

         61.    For the fiscal year ended June 30, 2018, Defendant Paonessa received $248,006 in

compensation from the Company. This included $98,000 in fees earned and $150,006 in stock

awards.
                                                  19
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 20 of 70 PageID #: 20



        62.   In addition, since May 2017, Defendant Paonessa has served as the CEO of

KeySource, a generic distributor used by the Company. During the fiscal years ended June 30,

2018 and 2017, the Company attributed net sales of $1.9 million and $1.7 million to

KeySource. The company’s accounts receivable also included amounts due from KeySource of

$514 thousand and $606 thousand as of June 30, 2018 and 2017.

       63.    The Company’s 2018 Proxy Statement stated the following about Defendant

Paonessa:

       Albert Paonessa, III was appointed as a Director of the Company in July 2015. In
       May 2017, Mr. Paonessa was appointed the Chief Executive Officer of KeySource
       Acquisition Inc., a generic pharmaceuticals distributor (“KeySource”). Prior to
       that, Mr. Paonessa served as the President of Anda, Inc., the fourth largest
       distributor of generic drugs in the U.S., for over 10 years until January 2015. He
       previously served as Anda’s Senior Vice President of Sales and before that as Vice
       President of IT. Earlier, Mr. Paonessa was Vice President of Operations for VIP
       Pharmaceuticals, which was acquired by Anda’s parent company Andrx, in
       2000. Mr. Paonessa earned a Bachelor of Arts degree in Interpersonal
       Communications from Bowling Green State University.

       The Governance and Nominating Committee concluded that Mr. Paonessa is well
       qualified and should be nominated to serve as a Director due, in part, to his
       significant experience in different executive roles within the generic
       pharmaceutical industry. Additionally, Mr. Paonessa has a strong operational and
       technical background, especially in the areas of sales, IT, planning and budgeting
       and business development.

       Defendant Taveira

       64.    Defendant Paul Taveira (“Taveira”) has served as a Company director since May

2012. He also serves as a member of the Audit Committee, the Governance and Nominating

Committee, and as Chairman of the Compensation Committee. According to the 2018 Proxy

Statement, as of October 31, 2018, Defendant Taveira beneficially owned 47,970 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on October 31, 2018 was $3.66, Defendant Taveira owned approximately

$175,570 worth of Lannett stock.
                                              20
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 21 of 70 PageID #: 21



       65.       During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Taveira made the following sales of company stock:

               Date           Number of Shares            Price               Proceeds
           June 16, 2014            1,000               $ 46.94           $    46,940.00
          March 6, 2015             2,500               $ 63.07           $   157,675.00

Thus, in total, before the fraud was expose, he sold 3,500 Company shares on inside information,

for which he received approximately $204,615. His insider sales made with knowledge of material

non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       66.       For the fiscal year ended June 30, 2018, Defendant Taveira received $240,006 in

compensation from the Company. This included $90,000 in fees earned and $150,006 in stock

awards.

       67.       The Company’s 2018 Proxy Statement stated the following about Defendant

Taveira:

       Paul Taveira was appointed a Director of the Company in May 2012. Mr. Taveira
       has been Chief Executive Officer of the National Response Corporation, an
       international firm specializing in environmental services, since June 2015. He
       previously served on the Board of Directors and as the Chief Executive Officer of
       A&D Environmental Services Inc., an environmental and industrial services
       company. From 2007 to 2009, Mr. Taveira was a Managing Partner of Precision
       Source LLC, a manufacturer of precision parts for various industries across the
       United States. From 1997 to 2007, Mr. Taveira held several positions at PSC Inc.,
       a national provider of environmental services, including President, Vice President
       and Regional General Manager. From 1987 to 1997, Mr. Taveira held several
       management positions with Clean Harbors Inc., an international provider of
       environmental and energy services. Mr. Taveira graduated from Worcester State
       University with a Bachelor of Science degree in Biology.

       The Governance and Nominating Committee concluded that Mr. Taveira is well
       qualified and should be nominated to serve as a Director due, in part, to his

                                                21
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 22 of 70 PageID #: 22



       understanding and experience as a Chief Executive Officer and Director of various
       companies. Mr. Taveira is an independent director as defined by the rules of the
       NYSE.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       68.     By reason of their positions as officers and/or directors of Lannett and because of

their ability to control the business and corporate affairs of Lannett, the Individual Defendants

owed Lannett and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care,

and were and are required to use their utmost ability to control and manage Lannett in a fair, just,

honest, and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of Lannett and its shareholders so as to benefit all shareholders

equally.

       69.     Each director and officer of the Company owes to Lannett and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       70.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Lannett, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein.

       71.     To discharge their duties, the officers and directors of Lannett were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       72.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable
                                                 22
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 23 of 70 PageID #: 23



violation of their obligations as directors and officers of Lannett, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Lannett’s

Board at all relevant times.

       73.     As senior executive officers and directors of a publicly-traded company whose

common stock is registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, and had a duty to cause the Company to

disclose omissions of material fact in its regulatory filings with the SEC all those facts described

in this Complaint that it failed to disclose, so that the market price of the Company’s common

stock would be based upon truthful and accurate information.

       74.     To discharge their duties, the officers and directors of Lannett were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Lannett were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware and the United States, and

pursuant to Lannett’s own Code of Conduct;




                                                  23
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 24 of 70 PageID #: 24



               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Lannett conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Lannett and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Lannett’s operations would comply with all

applicable laws and Lannett’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate




                                                 24
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 25 of 70 PageID #: 25



disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         75.   Each of the Individual Defendants further owed to Lannett and the shareholders the

duty of loyalty requiring that each favor Lannett’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

         76.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Lannett and were at all times acting within the course and scope of such agency.

         77.   Because of their advisory, executive, managerial, and directorial positions with

Lannett, each of the Individual Defendants had access to adverse, non-public information about

the Company.

         78.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Lannett.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         79.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

         80.   The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations

of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, and

violations of Section 14(a) of the Exchange Act.
                                                 25
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 26 of 70 PageID #: 26



       81.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants, who are directors of Lannett, was a

direct, necessary, and substantial participant in the conspiracy, common enterprise, and common

course of conduct complained of herein.

       82.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

of his or her overall contribution to and furtherance of the wrongdoing.

       83.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Lannett and was at all times acting within the course

and scope of such agency.

                             LANNETT’S CODE OF CONDUCT

       84.     The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”)

states that it “has been adopted to foster and promote a common set of fundamental values and

operating principles. This Code applies to all employees, officers and directors, of the Company

and its subsidiaries.”

       85.     The Code of Conduct provides that Lannett’s employees, officers, and directors

should avoid gaining unfair advantages through, inter alia, misrepresenting material facts. The
                                                26
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 27 of 70 PageID #: 27



 Code of Conduct specifically states that “[e]ach employee, officer and director should endeavor

 to deal fairly with the Company's customers, suppliers, competitors and employees. No one

 should take unfair advantage of anyone through manipulation, concealment, abuse of privileged

 information, misrepresentation of material facts, or any other unfair-dealing practice.”

        86.     Under a section titled, “Company Assets,” the Code of Conduct outlines the

 responsibility of Lannett employees, officers, and directors with respect to Company assets,

 stating in relevant part, “[a]ll employees, officers and directors shall protect the Company's assets

 and ensure they are being used efficiently and for legitimate business purposes. Theft,

 carelessness and waste have a direct impact on the Company's profitability.

        87.     The Code of Conduct also emphasizes the Company’s compliance with laws and

regulations, stating in relevant part:

        Compliance
        The Company promotes compliance with laws, including insider trading laws, and
        rules and regulations such as Standard Operating Procedures (SOPs), current Good
        Manufacturing Practices (cGMPs), Good Laboratory Practices (GLPs). The
        Company will conduct periodic audits of compliance with the Code and
        investigations will be performed to determine validity of any allegations of
        wrongdoing. Violations of the Code will be addressed promptly and consistently
        upon the outcome of such investigations. Anyone determined to be involved in such
        violations will face disciplinary penalties up to including termination, as
        appropriate.

        88.     The Code of Conduct also provides reporting guidelines for suspected violations of

laws, rules, regulations, or the Code of Conduct stating in relevant part:

        Reporting
        The Company promotes ethical behavior and encourages employees to talk to
        supervisors, managers or other appropriate personnel when in doubt about the best
        course of action in a particular situation. Additionally, employees are required to
        report violations of laws, rules, regulations or the Code to appropriate personnel. In
        order to encourage reporting of such violations it is Company policy to prohibit
        retaliation for reports made in good faith. Any person who takes action in retaliation
        against an employee who has raised an issue in good faith will be subject to
        disciplinary actions up to and including termination, as appropriate.

                                                 27
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 28 of 70 PageID #: 28




       89.      The Individual Defendants violated the Code of Conduct by allowing the Company

to engage in the Anti-Competitive Misconduct in violation of applicable state and federal laws,

and the scheme to issue materially false and misleading statements to the public and to facilitate

and disguise the Individual Defendants’ insider sales and violations of law, including breaches of

fiduciary duty, waste of corporate assets, unjust enrichment, and violations of Section 14(a) of the

Exchange Act.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

                                           Background

       90.      Lannett specializes in the development, manufacture, marketing, and distribution

of generically branded pharmaceuticals products. Over the past few years, the Company’s top five

products accounted for over 50% of its total net sales.

       91.      During the Company’s 2018 fiscal year ended June 30, 2018, it reported total net

sales of over $684 million. The Company attributed its growth to, among other things, its string of

abbreviated new drug application approvals (“ANDAs”), strategic partnerships and new drug

launches, and its strong historical record of regulatory compliance.

       92.      The Company distributes several products which are manufactured by other

companies such as JSP. Indeed, JSP was the Company’s main manufacturer, making the

Distribution Agreement a critical part of the Company’s success. For example, during the fiscal

years 2018, 2017, and 2016, purchases of finished goods from JSP made up 37%, 36%, and 52%

of the Company’s inventory purchases for those respective years. Furthermore, Lannett’s reported

value stemming from the products obtained by JSP in connection with Distribution Agreement

was $253 million just in the fiscal year ended June 20, 2018. This value included over $245 million

from Levothyroxine (which was markedly higher than the Company’s reported value of $174

                                                28
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 29 of 70 PageID #: 29



million for Levothyroxine for the fiscal year ended June 30, 2017). Overall, finished goods

obtained from JSP accounted for 36%-52% of the Company’s inventory purchases during the fiscal

years 2016, 2017, and 2018. As a result of the Distribution Agreement, Lannett held up to a 14%

market share of Digoxin and a 10% market share of Levothyroxine.

                                  The Distribution Agreement

          93.   On March 23, 2004, after negotiations led by Defendant Bedrosian, JSP and Lannett

entered into the Distribution Agreement. Under the Distribution Agreement, JSP would

manufacture certain drug tablets which Lannett would then distribute to the market. The

Distribution Agreement did not include profit-sharing provisions and allowed Lannett the

flexibility to adjust the prices of the products as it saw fit. However, JSP was inhibited by the

Distribution Agreement from raising its own prices to a cap of 3% every year. Through the

Distribution Agreement, JSP obtained 4 million shares of Lannett shares. At the time the

Distribution Agreement was initiated, this represented about 17% of the Company’s outstanding

shares.

          94.   Throughout Defendant Bedrosian’s tenure with the Company, due to his positive

relationship with JSP, he continued negotiations with JSP in order to extend the Distribution

Agreement beyond its initial term. On August 19, 2013, the Distribution Agreement was extended

for a five-year period and set to expire on March 23, 2019. The extension of the Distribution

Agreement permitted Lannett to maintain its position as the exclusive distributor of the following

JSP products: Digoxin, Levothyroxine, and Butalbital, Aspirin, Caffeine with Codeine Phosphate

Capsules USP. JSP was also issued 1.5 million more Company shares. In connection with the

issuance of the additional shares, the Company recorded a $20.1 million expense in cost of sales,

which reflected the fair market value of the shares on August 19, 2013.



                                               29
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 30 of 70 PageID #: 30



        95.    Further extension of the Distribution Agreement beyond the new five-year term

would allow the Distribution Agreement to continue until March 23, 2024 and require the

Company to issue an additional 1.5 million shares of Company stock to JSP.

        96.    During the Second Relevant Period, the Company made certain risk disclosures

related to the Distribution Agreement that failed to mention risks related to JSP not extending the

contract and/or failing to provide the Company with products. Specifically, the Company’s

disclosures stated the following in its SEC filings: “During the renewal term of the JSP Agreement,

the Company is required to use commercially reasonable efforts to purchase minimum dollar

quantities of JSP products. There is no guarantee that the Company will be able to meet the

minimum purchase requirements. If the Company does not meet the minimum purchase

requirements, JSP’s sole remedy is to terminate the JSP Distribution Agreement.”

        97.    After the Company had accumulated significant debt and experienced workforce

cuts associated with its acquisition of Kremers Urban Pharmaceuticals, Inc. in November 2015,

and the Company began to increase its drug prices, and after the FDA announced plans to withdraw

approval of one of Lannett’s generic drugs used to treat hyperactivity disorder, the Company

announced on September 25, 2017 that Defendant Bedrosian would be stepping down as CEO.

Knowing that his departure from the Company would risk Lannett’s business relationship with

JSP, Defendant Bedrosian sold over $2.5 million of his shares in the Company in November 2017.

In addition, a number of employees at the Company confirmed the fragility of the Distribution

Agreement in light of Defendant Bedrosian’s departure from Lannett.

        98.    As JSP’s relationship with Lannett dwindled, JSP began forming alliances with

other drug distribution companies. In spite of the increasing likelihood that the Distribution

Agreement was coming to an end, the Company failed to inform the public and investors that the



                                                30
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 31 of 70 PageID #: 31



its agreement with JSP was on the brink of dissolving. Rather, the Company continued to represent

that the relationship was strong and that JSP had a vested interest in the Company. Although the

Company had issued a large portion of shares to JSP in connection with the Distribution

Agreement, JSP liquidated its interest in the Company and was not accounted for as a large

shareholder of the Company in its SEC filings. However, this did not stop certain Individual

Defendants from stating otherwise.

                              The Anti-Competitive Misconduct

       99.     During the First Relevant Period, the Company engaged in price-fixing and other

anti-competitive conduct with several of its competitors in the generic drug industry as part of an

industry-wide collusive effort to divvy up the market and raise and maintain elevated pricing for

certain generic drugs. At least five of the Company’s drugs were implicated by the Anti-

Competitive Misconduct: Doxy Mono, Digoxin, Levothyroxine, Acetazolamide, and Ursodiol.

       100.    Prior to 2013, the price for branded drugs and generic drugs alike experienced

downward pricing trends once the first generic drug manufacturer entered the market below the

price of its branded bioequivalent. However, in 2013, pricing patterns in the generic drug market

shifted in a way that eliminated price drops previously attributed to the emergence of generic

counter-parts to certain branded pharmaceuticals.

       101.    In 2014, the Company received several subpoenas related to state and federal

investigations of the Anti-Competitive Misconduct. For example, on November 6, 2014, the

Company filed a Form 10-Q with the SEC announcing that its Senior Vice President of Sales and

Marketing was served with a grand jury subpoena related to a federal investigation on generic drug

companies concerning potential violations of the Sherman Act. The Company was soon after

served with a similar subpoena itself on December 8, 2014.



                                                31
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 32 of 70 PageID #: 32



          102.   On December 14, 2016, the AG Action was filed by the Connecticut Attorney

General on behalf of 20 state attorneys general against several generic drug companies alleging

anticompetitive behavior and price-fixing. The AG Action tied the upward trend in generic drug

prices to illegal collusion between certain generic drug companies.

          103.   The first complaint in the AG Action maintained that investigations were ongoing

with respect to culpable parties and the number of generic drugs involved in the scheme. The AG

Action stated that the price-fixing and other anticompetitive conduct were achieved through trade

shows hosted by Generic Pharmaceutical Association, the National Association of Chain Drug

Stores, Healthcare Distribution alliance, and Efficient Collaborative Retail Marketing, trade shows

often attended by Lannett. Furthermore, the AG Complaint explained that agreements between

generic drug companies were refined through, inter alia, dinners, phone calls, text messages, and

emails.

          104.   On October 31, 2017, the AG Action was amended to include Lannett and two

drugs sold by the Company. The amended complaint based the information in part on subpoenas

received by Lannett in July 2014, when the Connecticut Attorney General was investigating its

claims.

          105.   The AG Action as amended outlined the following allegations, among others,

against the named defendants, including Lannett: the companies engaged in the conspiracy during

trade shows as described above and in other communications where they shared information

specific to their pricing practices, agreements with customers, communicated and agreed amongst

themselves to subdue certain competition in the market so as to maintain or raise the price of

certain drugs, and discern each companies’ share of the market.




                                                32
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 33 of 70 PageID #: 33



       106.    Lannett specifically increased its prices for particular drug products in connection

with the Anti-Competitive Misconduct. One such drug was Doxy Mono, which the Company

increased the price for in 2013. Details surrounding the Company’s participation in the scheme

were revealed through the AG Action and the First Class Action. Certain of Lannett’s competitors,

such as Heritage Pharmaceuticals Inc., colluded with the Company in order to accomplish the price

spike in Doxy Mono. Lannett also increased its prices for Digoxin, which, along with

Levothyroxine, the Company obtained from JSP through the Distribution Agreement. These two

drugs represented almost 50% of the Company’s sales in 2013. Digoxin experienced a coordinated

price-spike in 2014, which continued into 2015 when total sales of Digoxin amounted to $505

million—almost triple the price of Digoxin’s market sales in 2013. During the time of the price-

spikes, there were no market forces that would have explained the significant price increase.

Similar price-spikes were revealed for three of Lannett’s other drug products, Levothyroxine,

Acetazolamide, and Ursodiol in the AG Action, the First Class Action, and through federal and

state investigations into the Anti-Competitive Misconduct. These drugs represented a significant

portion of the Company’s annual sales from 2013-2016, accounting for around 56%-72% of the

Company’s total annual sales. As such, the Company’s financial success depended on sustaining

higher prices for these products during the First Relevant Period.

       107.    In breach of their fiduciary duties, the Individual Defendants knowingly or

recklessly caused the Company to participate in the Anti-Competitive Misconduct, despite the

Company’s assurance that it complied with the law and would not be affected by the investigations

into the industry-wide scheme. As a result of the Anti-Competitive Misconduct, the Individual

Defendants caused the Company to reap inflated sales while representing to the public and




                                                33
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 34 of 70 PageID #: 34



investors that its growth was attributable to market competition and the Company’s aggressive

pricing strategies.

        108.    Also in breach of their fiduciary duties, The Individual Defendants failed to conduct

adequate due diligence over the Company’s internal controls over its pricing methodologies and

disclosure, causing them to fail to discover and/or timely correct the misconduct.

        109.    In further breach of their fiduciary duties, the Individual Defendants made the false

and misleading statements below concerning, inter alia, the Anti-Competitive Misconduct.

          False and Misleading Statements as to the Anti-Competitive Misconduct

        July 15, 2014-Oppenheimer Analyst Report
        110.    On July 15, 2014, an analyst from Oppenheimer issued a report on Lannett

 concerning a recent article written by the New York Times on July 8, 2014 scrutinizing Lannett’s

 price increases and its corresponding rising revenue rates. In particular, the New York Times

 article criticized the Company’s increased pricing of Digoxin through 2013. The Oppenheimer

 report included published statements made by Defendants Bedrosian and Galvan speaking on

 behalf of Lannett. Defendants Bedrosian and Galvan maintained that it was “Lannett’s view is

 that the company has a window of opportunity on price increases until 2016, when the generics

 wave begins to recede. Management is even eyeing additional price increases later this year,

 although the company would not specify on which franchises. With respect to digoxin

 specifically, management still believes that it is at the low end of market pricing compared to

 competitors….”

        July 16, 2014-8-K and Press Release
        111.    On July 16, 2014, Lannett issued a press release filed on a Form 8-K with the SEC

 announcing that it had received a subpoena along with interrogatories from the Connecticut

 Attorney General related to the Company’s pricing of Digoxin. The press release noted that the

                                                 34
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 35 of 70 PageID #: 35



subpoena and interrogatories were part of the Connecticut Attorney General’s investigation of

“whether anyone engaged in activities that resulted in (a) fixing, maintaining or controlling prices

of digoxin or (b) allocating and dividing customers or territories relating to the sale of digoxin in

violation of Connecticut antitrust law.” Defendant Bedrosian, as quoted in the press release stated,

“The Company maintains that it acted in compliance with all applicable laws and regulations and

intends to cooperate with the Connecticut Attorney General’s investigation.”

       112.    The statements in ¶¶ 110-111 were materially false and misleading, and they failed

to disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants misrepresented the Company’s pricing strategy of generic

drugs, including Digoxin, and Company’s risk of being implicated by regulatory investigation

and allegations of anticompetitive misconduct. In addition, the statements misled investors

regarding the extent to which Defendants Bedrosian and Galvan knew or were aware of the

Company’s engagement in illegal activity related to price-fixing and the Anti-Competitive

Misconduct in general. Furthermore, the statements downplayed the potential implication of the

Company; or regulatory impact on Lannett’s business operations and financial results/prospects

arising from the Anti-Competitive Misconduct.

       August 29, 2014 Form 10-K

       113.    On August 29, 2014 the Company filed with the SEC its annual report for the fiscal

year ended June 30, 2014 on a Form 10-K (the “2014 10-K”), which was signed by Defendants

Bedrosian, Galvan, Farber, Drabik, Taveira, and Maher, and non-party G. Michael Landis

(“Landis”).

       114.    The 2014 10-K maintained that the Company “continue(d] to improve [its] financial

performance by expanding [its] line of generic products, increasing unit sales to current customers,



                                                35
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 36 of 70 PageID #: 36



creating manufacturing efficiencies, and managing [its] overhead and administrative costs.” The

2014 10-K additionally described competition in the industry, stating in relevant part:

       Competition
       The manufacturing and distribution of generic pharmaceutical products is a highly
       competitive industry. Competition is based primarily on price. In addition to
       competitive pricing our competitive advantages are our ability to provide strong
       and dependable customer service by maintaining adequate inventory levels,
       employing a responsive order filling system and prioritizing timely fulfillment of
       orders. We ensure that our products are available from national suppliers as well as
       our own warehouse. The modernization of our facilities, hiring of experienced staff
       and implementation of inventory and quality control programs have improved our
       competitive cost position over the past five years.

       We compete with other manufacturers and marketers of generic and brand name
       drugs. Each product manufactured and/or sold by us has a different set of
       competitors.

                                               ***

       We face strong competition in our generic product business. Revenues and gross
       profit derived from the sales of generic pharmaceutical products tend to follow a
       pattern based on certain regulatory and competitive factors. As patents for brand
       name products and related exclusivity periods expire or fall under patent
       challenges, the first generic manufacturer to receive regulatory approval for generic
       equivalents of such products is generally able to achieve significant market
       penetration. As competing off-patent manufacturers receive regulatory approvals
       on similar products or as brand manufacturers launch generic versions of such
       products (for which no separate regulatory approval is required), market share,
       revenues and gross profit typically decline, in some cases dramatically.
       Accordingly, the level of market share, revenue and gross profit attributable to a
       particular generic product is normally related to the number of competitors in that
       product's market and the timing of that product's regulatory approval and launch,
       in relation to competing approvals and launches. Consequently, we must continue
       to develop and introduce new products in a timely and cost effective manner to
       maintain our revenues and gross margins.

        115. The 2014 10-K also noted the Company’s price fluctuations, stating that “[p]ricing

pressure from competitors and costs of producing or purchasing new drugs may also fluctuate in

future periods [and/ changes in future product sales mix may also occur.”




                                                36
    Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 37 of 70 PageID #: 37



        116.     Attached to the 2014 10-K were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants

Bedrosian and Galvan attesting to the accuracy of the 2014 10-K.

        November 6, 2014 10-Q

         117. On November 6, 2014, the Company filed its quarterly report on a Form 10-Q for

the period ended September 30, 2014 (the “November 2014 10-Q”), which was signed by Landis

and Defendants Bedrosian and Galvan, and which discussed the Company’s financial results,

reporting in relevant part: “overall increase in net sales [due to] ...favorable trends in product

pricing on several key products during the period[.]” In addition, the November 2014 10-Q

outlined the Company’s approach to maintaining its gross profit, stating in relevant part that “[t]he

Company is continuously seeking to keep product costs low, however there can be no guarantee

that gross profit percentages will stay consistent in future periods. Pricing pressure from

competitors and costs of producing or purchasing new drugs may also fluctuate in future periods.”

        118.     Attached to the November 2014 10-Q were SOX certifications signed by

Defendants Bedrosian and Galvan attesting to the accuracy of the November 2014 10-Q.

        December 16, 2014 Proxy Statement

        119.     On December 16, 2014, the Company filed its Schedule 14A with the SEC (the

“2014 Proxy Statement”). Defendants Bedrosian, Farber, Drabik, Taveira, and Maher solicited the

2014 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.2



2
 Plaintiff’s allegations with respect to the misleading statements in the 2014 Proxy Statement are based
solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud, scienter,
or recklessness with regard to these allegations and related claims.

                                                       37
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 38 of 70 PageID #: 38



       120.    The 2014 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

“[t]he Board has adopted a Code of Business Conduct and Ethics (the “code of ethics”). The code

of ethics applies to all employees including the Company’s Chief Executive Officer, Chief

Financial Officer, President, Corporate Controller, and other finance employees.”

       121.    The 2014 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by five of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct.

       122.    The Individual Defendants also caused the 2014 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, designed to “focus [Company] executives on creating long-term

shareholder value and directly linking corporate and individual performance goals with the results

of the Company” while failing to disclose that the Company’s share price was artificially inflated

as a result of false and misleading statements alleged herein.

       123.    The 2014 Proxy Statement also failed to disclose, inter alia that: (1) Lannett was a

participant in the Anti-Competitive Misconduct; (2) the Company’s financial results and growth

were not the product of a competitive market or the Company’s strong leadership; (3) the Company

lacked internal controls over the its pricing procedures for at least five of its drug products; (4)

Lannett was at risk for regulatory investigation and enforcement that would negatively impact the

Company; and (5) the Company failed to maintain internal controls. Due to the foregoing,

Defendants’ statements during the First Relevant Period regarding the Company’s business,

operations, and prospects were materially false, misleading, and lacked a reasonable basis in fact.

       February 6, 2015 Form 10-Q



                                                38
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 39 of 70 PageID #: 39



        124.    On February 6, 2015, the Company filed its quarterly report on a Form 10-Q for

the period ended December 31, 2014 (the “February 2015 10-Q”), which was signed by Landis

and Defendants Bedrosian and Galvan, and which discussed the Company’s financial results and

reported net sales of $114.8 million, 71% growth for that fiscal period. The February 2015 10-Q

also attributed its growing net sales to, inter alia, favorable pricing trends, stating that:

        Product price increases contributed $50.9 million to the overall increase in net sales,
        partially offset by decreased volumes of $3.4 million. The Company experienced
        favorable trends in product pricing on several key products during the period, as
        discussed below. Although the Company has benefited from these favorable pricing
        trends, the level of competition in the marketplace is constantly changing and the
        Company cannot guarantee that these pricing trends will continue.

                                               ***
        Thyroid Deficiency. Net sales of drugs used for the treatment of thyroid deficiency
        increased by $18.3 million, primarily as a result of price increases on key products.
        Increased volumes also added to the increase in net sales.

        Gallstone. Net sales of drugs used for gallstones increased by $15.6 million. The
        increase in net sales was primarily attributable to price increases, partially offset
        by decreased volumes.
                                                 ***
        Migraine. Net sales of drugs used to treat migraines increased by $4.6 million. The
        increase in net sales was primarily attributable to price increases on key products.
                                                 ***
        Net sales to wholesaler/distributor increased as a result of increased sales in a variety
        of products for thyroid deficiency, gallstones and cardiovascular, as discussed
        above.
                                                 ***
        While the Company is continuously striving to keep product costs low, there can be
        no guarantee that gross profit percentages will stay consistent in future periods.
        Pricing pressure from competitors and costs of producing or purchasing new drugs
        may also fluctuate in future periods. Changes in future product sales mix may also
        occur.


        125.    Attached to the February 2015 10-Q were SOX certifications signed by Defendants

Bedrosian and Galvan attesting to the accuracy of the February 2015 10-Q.

        May 8, 2015 Form 10-Q



                                                   39
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 40 of 70 PageID #: 40



       126.      On May 8, 2015, the Company filed its quarterly report on a Form 10-Q for the

period ended March 31, 2015 (the “March 2015 10-Q”), which was signed by Landis and

Defendants Bedrosian and Galvan, and which attributed the Company’s increasing revenue to

product sales. The March 2015 10-Q stated specifically that:

       For the third quarter of Fiscal Year 2015, net sales increased to $99.4 million,
       representing 24% growth over the third quarter of Fiscal Year 2014. Gross profit
       increased to $75.6 million compared to $56.1 million in the prior-year period and
       gross profit percentage increased to 76% compared to 70% in the prior-year period.

                                               ***
       Product price increases contributed $29.5 million to the overall increase in net sales,
       partially offset by decreased volumes of $10.1 million. The Company experienced
       favorable trends in product pricing on several key products during the period, as
       discussed below. Although the Company has benefited from these favorable pricing
       trends, the level of competition in the marketplace is constantly changing and the
       Company cannot guarantee that these pricing trends will continue.

                                             ***
       Net sales to wholesaler/distributor increased as a result of increased sales in a
       variety of products for thyroid deficiency and gallstone, partially offset by
       decreases in cardiovascular.

        127. Attached to the March 2015 10-Q were SOX certifications signed by Defendants

Bedrosian and Galvan attesting to the accuracy of the March 2015 10-Q.

       August 27, 2015 Form 10-K

       128.      On August 27, 2015 the Company filed with the SEC its annual report for the fiscal

year ended June 30, 2015 on a Form 10-K (the “2015 10-K”), which was signed by Defendants

Bedrosian, Galvan, Farber, Drabik, Taveira, Maher, and Paonessa, and by non-party Landis.

       129.      The 2015 10-K commented again on the industry-wide competition, stating in

relevant part:

       We continue to improve our financial performance by expanding our line of generic
       products, increasing unit sales to current customers, creating manufacturing
       efficiencies, and managing our overhead and administrative costs.



                                                 40
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 41 of 70 PageID #: 41



                                           ***
       Competition
       The manufacturing and distribution of generic pharmaceutical products is a highly
       competitive industry. Competition is based primarily on price. In addition to
       competitive pricing, our competitive advantages are our ability to provide strong
       and dependable customer service by maintaining adequate inventory levels,
       employing a responsive order filling system and prioritizing timely fulfillment of
       orders. We ensure that our products are available from national suppliers as well as
       our own warehouse. The modernization of our facilities, hiring of experienced staff
       and implementation of inventory and quality control programs have improved our
       competitive cost position over the past five years.

       We compete with other manufacturers and marketers of generic and brand name
       drugs. Each product manufactured and/or sold by us has a different set of
       competitors. The list below identifies the companies with which we primarily
       compete with respect to each of our major products.

                                           ***
       We face strong competition in our generic product business. Revenues and gross
       profit derived from the sales of generic pharmaceutical products tend to follow a
       pattern based on certain regulatory and competitive factors. As patents for brand
       name products and related exclusivity periods expire or fall under patent
       challenges, the first generic manufacturer to receive regulatory approval for generic
       equivalents of such products is generally able to achieve significant market
       penetration. As competing off-patent manufacturers receive regulatory approvals
       on similar products or as brand manufacturers launch generic versions of such
       products (for which no separate regulatory approval is required), market share,
       revenues and gross profit typically decline, in some cases dramatically.
       Accordingly, the level of market share, revenue and gross profit attributable to a
       particular generic product is normally related to the number of competitors in that
       product's market and the timing of that product's regulatory approval and launch,
       in relation to competing approvals and launches. Consequently, we must continue
       to develop and introduce new products in a timely and cost effective manner to
       maintain our revenues and gross margins.

       130.   Attached to the 2015 10-K were SOX certifications signed by Defendants

Bedrosian and Galvan attesting to the accuracy of the 2015 10-K.

       December 8, 2015 Proxy Statement

       131.   On December 8, 2015, the Company filed its Schedule 14A with the SEC (the

“2015 Proxy Statement”). Defendants Bedrosian, Farber, Drabik, Taveira, and Maher solicited the




                                                41
    Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 42 of 70 PageID #: 42



2015 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.3

        132.     The 2015 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

“[t]he Board has adopted a Code of Business Conduct and Ethics (the “code of ethics”). The code

of ethics applies to all employees including the Company’s Chief Executive Officer, Chief

Financial Officer, President, Corporate Controller, and other finance employees.”

        133.     The 2015 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by five of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct.

        134.     The Individual Defendants also caused the 2015 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, designed to “focus [Company] executives on creating long-term

shareholder value and directly linking corporate and individual performance goals with the results

of the Company” while failing to disclose that the Company’s share price was artificially inflated

as a result of false and misleading statements alleged herein.

        135.     The 2015 Proxy Statement also failed to disclose, inter alia that: (1) Lannett was a

participant in the Anti-Competitive Misconduct; (2) the Company’s financial results and growth

were not the product of a competitive market or the Company’s strong leadership; (3) the Company

lacked internal controls over the its pricing procedures for at least five of its drug products; (4)



3
 Plaintiff’s allegations with respect to the misleading statements in the 2015 Proxy Statement are based
solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud, scienter,
or recklessness with regard to these allegations and related claims.

                                                       42
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 43 of 70 PageID #: 43



Lannett was at risk for regulatory investigation and enforcement that would negatively impact the

Company; and (5) the Company failed to maintain internal controls. Due to the foregoing,

Defendants’ statements during the First Relevant Period regarding the Company’s business,

operations, and prospects were materially false, misleading, and lacked a reasonable basis in fact.

       November 5, 2015 Form 10-Q

       136.     On November 5, 2015, the Company filed its quarterly report on a Form 10-Q for

the period ended October 30, 2015 (the “November 2015 10-Q”), which was signed by Landis and

Defendants Bedrosian and Galvan, and which attributed the Company’s growing revenue to

increased sales of the Company’s thyroid drug. The November 2015 10-Q stated specifically that

the Company experienced “increased volumes ... due to above average customer purchases in the

fourth quarter of Fiscal Year 2014 in anticipation of a price increase in the first quarter of Fiscal

Year 2015[.]”

       137.     The November 2015 10-Q contained SOX certifications signed by Defendants

Bedrosian and Galvan.

       February 9, 2016 Form 10-Q

       138.     On February 9, 2016, the Company filed its quarterly report on a Form 10-Q for

the period ended December 31, 2015 (the “February 2016 10-Q”), which was signed by Landis

and Defendants Bedrosian and Galvan, and which reported an increase in net sales by 11% to

127.1 million for the fiscal period.

       139.     The February 2016 10-Q contained SOX certifications signed by Defendants

Bedrosian and Galvan.

       May 10, 2016 Form 10-Q




                                                 43
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 44 of 70 PageID #: 44



       140.      On May 10, 2016, the Company filed its quarterly report on a Form 10-Q for the

period ended March 31, 2016 (the “May 2016 10-Q”), which was signed by Landis and Defendants

Bedrosian and Galvan, and which reported that Lannett’s “net sales increased to $163.7 million,

which included 69.9 million of net sales from recently acquired KUPI. . .Gross profit, including

the $23.6 million settlement agreement, decreased to $57.5 million compared to $75.6 million in

the prior-year period and gross profit percentage decreased to 41% compared to 76% in the prior-

year period.”

       141.      The May 2016 10-Q contained SOX certifications signed by Defendants Bedrosian

and Galvan.

       August 29, 2016 Form 10-K

       142.      On August 29, 2016 the Company filed with the SEC its annual report for the fiscal

year ended June 30, 2016 on a Form 10-K (the “2016 10-K”), which was signed by Defendants

Bedrosian, Galvan, Farber, Drabik, Taveira, Maher, and Paonessa, and non-party Landis.

       143.      The 2016 10-K outlined industry and market competition in the generic

pharmaceutical industry and noted its competitors for certain drugs. The 2016 10-K stated in

relevant part:

       We are focused on increasing our market share in tile generic pharmaceutical
       industry while concentrating additional resources on the development of new
       products, with an emphasis on controlled substance products. We continue to
       improve our financial performance by expanding our line of generic products,
       increasing unit sales to current customers, creating manufacturing efficiencies and
       managing our overhead and administrative costs.

                                             ***
       Competition
       The manufacturing and distribution of generic pharmaceutical products is a highly
       competitive industry. Competition is based primarily on price. In addition to
       competitive pricing, our competitive advantages are our ability to provide strong
       and dependable customer service by maintaining adequate inventory levels,
       employing a responsive order filling system and prioritizing timely fulfillment of

                                                 44
    Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 45 of 70 PageID #: 45



        orders. We ensure that our products are available from national suppliers as well as
        our own warehouse. The modernization of our facilities, hiring of experienced staff
        and implementation of inventory and quality control programs have improved our
        competitive cost position.

        We compete with other manufacturers and marketers of generic and brand-name
        drugs. Each product manufactured and/or sold by us has a different set of
        competitors.

                                                ***
        The generic pharmaceutical industry is highly competitive. We face strong
        competition in our generic product business. Revenues and gross profit derived
        from the sales of generic pharmaceutical products tend to follow a pattern based on
        certain regulatory and competitive factors. As patents for brand-name products and
        related exclusivity periods expire or fall under patent challenges, the first generic
        manufacturer to receive regulatory approval for generic equivalents of such
        products is generally able to achieve significant market penetration. As competing
        off-patent manufacturers receive regulatory approvals on similar products or as
        brand manufacturers launch generic versions of such products (for which no
        separate regulatory approval is required), market share, revenues and gross profit
        typically decline, in some cases dramatically. Accordingly, the level of market
        share, revenue and gross profit attributable to a particular generic product is
        normally related to the number of competitors in that product's market and the
        timing of that product's regulatory approval and launch, in relation to competing
        approvals and launches. Consequently, we must continue to develop and introduce
        new products in a timely and cost effective manner to maintain our revenues and
        gross margins.

        144.     Attached to the 2016 10-K were SOX certifications signed by Defendants

Bedrosian and Galvan attesting to the accuracy of the 2016 10-K.

        December 12, 2016 Proxy Statement

        145.     On December 12, 2016, the Company filed its Schedule 14A with the SEC (the

“2016 Proxy Statement”). Defendants Bedrosian, Farber, Drabik, Taveira, Maher, and Paonessa

solicited the 2016 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.4


4
 Plaintiff’s allegations with respect to the misleading statements in the 2016 Proxy Statement are based
solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud, scienter,

                                                       45
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 46 of 70 PageID #: 46



        146.    The 2016 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

“[t]he Board has adopted a Code of Business Conduct and Ethics (the “code of ethics”). The code

of ethics applies to all employees including the Company’s Chief Executive Officer, Chief

Financial Officer, President, Corporate Controller, and other finance employees.”

        147.    The 2016 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by five of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct.

        148.    The Individual Defendants also caused the 2016 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, designed to “focus [Company] executives on creating long-term

shareholder value and directly linking corporate and individual performance goals with the results

of the Company” while failing to disclose that the Company’s share price was artificially inflated

as a result of false and misleading statements alleged herein.

        149.    The 2016 Proxy Statement also failed to disclose, inter alia that: (1) Lannett was a

participant in the Anti-Competitive Misconduct; (2) the Company’s financial results and growth

were not the product of a competitive market or the Company’s strong leadership; (3) the Company

lacked internal controls over the its pricing procedures for at least five of its drug products; (4)

Lannett was at risk for regulatory investigation and enforcement that would negatively impact the

Company; and (5) the Company failed to maintain internal controls. Due to the foregoing,

Defendants’ statements during the First Relevant Period regarding the Company’s business,

operations, and prospects were materially false, misleading, and lacked a reasonable basis in fact.

        February 3, 2017 Form 10-Q

or recklessness with regard to these allegations and related claims.

                                                     46
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 47 of 70 PageID #: 47




        150.   On February 3, 2017 the Company filed its quarterly report on a Form 10-Q for the

 period ended December 31, 2016 (the “February 2017 10-Q”), which was signed by Landis and

 Defendants Bedrosian and Galvan, and which reported that Lannett’s “net sales increased to

 $170.9 million compared to $127 .1 million in the same prior-year period” and that “[g]ross profit

 increased to $88.1 million compared to $71.6 million in the prior-year period [a 23% increase]

 and gross profit percentage decreased to 52% compared to 56% in the prior-year period.”

        151.   The February 2017 10-Q contained SOX certifications signed by Defendants

Bedrosian and Galvan.

        May 5, 2017 Form 10-Q

        152.   On May 5, 2017, the Company filed its quarterly report on a Form 10-Q for the

period ended March 31, 2017 (the “May 2017 10-Q”), which was signed by Landis and Defendants

Bedrosian and Galvan, and which attributed the Company’s increased sales to “increased

volumes.” The May 2017 10-Q also noted the impact of competitive pricing on net sales, stating

that:

        Net sales were impacted by competitive pricing pressure across a number of
        products, product mix and changes within distribution channels. Although the
        Company has benefited in the past from favorable pricing trends, the trends are
        stabilizing and in many instances, have reversed. The level of competition in the
        marketplace is constantly changing and the Company cannot predict with certainty
        that these trends will continue.


        153.   The May 2017 10-Q contained SOX certifications signed by Defendants Bedrosian

and Galvan.

        August 28, 2017 Form 10-K




                                                47
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 48 of 70 PageID #: 48



        154.   On August 28, 2017 the Company filed with the SEC its annual report for the fiscal

year ended June 30, 2017 on a Form 10-K (the “2017 10-K”), which was signed by Defendants

Bedrosian, Galvan, Farber, Drabik, Taveira, Maher, Paonessa, and LePore, and non-party Landis.

        155.   The 2017 10-K described the competitive nature of the industry, stating in relevant

part:

        We are focused on increasing our market share in the generic pharmaceutical
        industry while concentrating additional resources on the development of new
        products, with an emphasis on controlled substance products. We continue to
        improve our financial performance by expanding our line of generic products,
        increasing unit sales to current customers, creating manufacturing efficiencies and
        managing our overhead and administrative costs.

                                             ***
        Competition
        The manufacturing and distribution of generic pharmaceutical products is a highly
        competitive industry. Competition is based primarily on price. In addition to
        competitive pricing, our competitive advantages are our ability to provide strong
        and dependable customer service by maintaining adequate inventory levels,
        employing a responsive order filling system and prioritizing timely fulfillment of
        orders. We ensure that our products are available from national wholesale, chain
        drug and mail-order suppliers as well as our own warehouse. The modernization of
        our facilities, hiring of experienced staff and implementation of inventory and
        quality control programs have improved our competitive cost position. We compete
        with other manufacturers and marketers of generic and brand-name drugs. Each
        product manufactured and/or sold by us has a different set of competitors.

                                             ***
        The generic pharmaceutical industry is highly competitive. We face strong
        competition in our generic product business. Revenues and gross profit derived
        from the sales of generic pharmaceutical products tend to follow a pattern based on
        certain regulatory and competitive factors. As patents for brand-name products and
        related exclusivity periods expire or fall under patent challenges, the first generic
        manufacturer to receive regulatory approval for generic equivalents of such
        products is generally able to achieve significant market penetration. As competing
        off-patent manufacturers receive regulatory approvals on similar products or as
        brand manufacturers launch generic versions of such products (for which no
        separate regulatory approval is required), market share, revenues and gross profit
        typically decline, in some cases dramatically. Accordingly, the level of market
        share, revenue and gross profit attributable to a particular generic product is
        normally related to the number of competitors in that product's market and the
        timing of that product's regulatory approval and launch, in relation to competing

                                                 48
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 49 of 70 PageID #: 49



       approvals and launches. Consequently, we must continue to develop and introduce
       new products in a timely and cost effective manner to maintain our revenues and
       gross margins.


       156.    Attached to the 2017 10-K were SOX certifications signed by Defendants

Bedrosian and Galvan attesting to the accuracy of the 2017 10-K.

       157.    The statements in ¶¶ 113-118, 124-130, 136-144, and 150-156, were materially

false and misleading, and they failed to disclose material facts necessary to make the statements

made not false and misleading. Specifically, the Individual Defendants improperly failed to

disclose inter alia: (1) Lannett was a participant in the Anti-Competitive Misconduct; (2) the

Company’s financial results and growth were not the product of a competitive market or the

Company’s strong leadership; (3) the Company lacked internal controls over the its pricing

procedures for at least five of its drug products; (4) Lannett was at risk for regulatory investigation

and enforcement that would negatively impact the Company; and (5) the Company failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements during

the First Relevant Period were materially false and misleading.

                  The Truth Emerges as to the Anti-Competitive Misconduct

       158.    During the First Relevant Period, the Individual Defendants made and/or caused

the Company to issue false and misleading statements and omissions regarding 1) the Company’s

aggressive prices being the result of increased market competition as opposed to the Anti-

Competitive Misconduct 2) the Company’s own compliance with state and federal laws 3) the

Company’s internal controls over its pricing strategies and 4) the risk posed to the Company itself

from the regulatory and antitrust actions stemming from the Anti-Competitive Misconduct.

Throughout the relevant period, the Defendants adamantly assured investors and the public that

Lannett was not involved in the Anti-Competitive Misconduct, and that the Company’s financial

                                                  49
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 50 of 70 PageID #: 50



results were the product of Lannett’s and its competitors’ aggressive competition in the market.

However, the Individual Defendants failed to disclose that the Company was engaged in the Anti-

Competitive Misconduct, the Company’s growth and financial results were not the result of a

competitive market or the Company’s strong leadership, and that the Company lacked internal

controls over its pricing of certain drug products.

   159.        On October 31, 2017, Lannett’s ruse came to an end when the Company was named

as a defendant in the AG Action. As the details behind the Anti-Competitive Misconduct and

Lannett’s participation in the scheme came to light, the Company’s share price fell $3.25 over the

course of the trading day, around 14%, from opening at $23.15 per share on October 31, 2017, to

close at $19.90 the same day.

             False and Misleading Statements as to the Distribution Agreement

   February 8, 2018 10-Q and Earnings Call
   160.        On February 8, 2018, the Company held an earnings call for analysts and investors

to discuss Lannett’s second quarter results for the fiscal year ended June 30, 2018. During the call,

Defendant Crew discussed the Distribution Agreement and the Company’s relationship with JSP

in light of Defendant Bedrosian’s departure. Defendant Crew stated in relevant part, “I’m pleased

to say that Arthur Bedrosian our former CEO has agreed to a strategic advisory role of the

company. He will be focused on transitioning and strengthening our relationships with our key

alliance partners of JSP and HTC among others. I’m happy to have him on board and look forward

to continue to work together.”

   161.        In response to a question by an analyst on renewing the Distribution Agreement,

Defendant Crew stated during the call:

   Let me start with the JSP licensure first. Obviously it’s a critical important relation we
   look forward to expanding that relationship overtime. We obviously have a very long
   mutually beneficial relationship with the JSP, they are a significant shareholder and

                                                 50
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 51 of 70 PageID #: 51



   would be happy to add that to their share base. I’m optimistic, because of the number
   of things we have going on between the two companies that there is a big need for us
   to continue to partner as we have in the past. Please note as we’ve announced earlier
   and I noted in my remarks, we have retained Arthur to facilitate and guide exactly such
   transactions and conversations and transitions and look forward to doing that with
   them. The timeline of these sorts of transactions have their own pacing. But it’s clearly
   a priority and we’re optimistic that well come to a good position in a relatively not-too-
   distant future.

   162.        After receiving an additional question regarding Lannett’s relationship with JSP,

Defendant Crew stated:

   Again on — there’s two parties in the negotiation, we’re going to have that
   conversation with them in terms of things that matter to them and things that matter to
   us. I want to stress that we- it’s a long-term relationship with a lot of moving parts,
   shareholder relationships, share repurchase opportunities which I think is disclosed in
   all of our documents and again working with Arthur to find the way that makes sense
   for them and us in the way we move forward, as quickly as possible. So there’s a
   renewal component as it relates to the current contract, but we would sit down with
   them and find out what are the things that they most care about in order to make the
   productive conversation, so I won’t speculate here on those moving parts but just please
   trust that that it is an incredibly high priority for us and that we are working with all the
   folks in the company, before I came and while I am here, to make sure that comes to a
   great outcome for both parties.

   May 9, 2018 Deutsche Bank Health Care Conference Call
   163.        On May 9, 2018, at the Deutsche Bank Health Care Conference, Defendant Crew

discussed the Distribution Agreement and its vital relationship with JSP stating in relevant part:

   Looking a bit beyond that, we obviously want to continue to drive our internal pipeline,
   whether it's externally or internally sourced. Internally, we'll focus again on some of
   the pain management opportunities and solutions where we have some distinctive
   capabilities. And on the external side, be more thoughtful about technologies and
   specialized capabilities to bring into our portfolio. And last but not least, and as you've
   seen if you've been tracking the company of late, we do want to continue to leverage
   our mid-market position where we see the generic as a big blue ocean of opportunity
   that is providing many opportunities first to our business, and position ourself as a
   partner of choice for these companies. A number of other suppliers, you see them on
   the right side of the slide have --they're believing in that positioning and bringing their
   products to us. Everything from long-standing partnerships with Jerome Stevens, the
   basis of our levothyroxine product as well as new partners from Aralez to Sciecure to
   Cerovene and Dexcel and others. And we look forward to their contributions to our
   revenues as we move forward.


                                                  51
  Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 52 of 70 PageID #: 52



    164.        In response to a question on the durability of one of the Company’s products and

for clarification on the future of the Lannett-JSP relationship, Defendant Crew responded by

stating:

    So I think I alluded in every company has its concerns and issues. What Gregg is
    referring to here is our contract with this long-term partnership JSP. It does have a
    technical expiration date of March of next year. And I think some of the concerns for
    our company and the valuations you see is about the persistency of that contract. While
    again, I'm very careful not to indicate what another party will do, our partners at Jerome
    Stevens are proud, bright and capable businessmen, and they don't need me to speak
    for them relative to their exact intentions. And I wouldn't presume to do so. However,
    I would note that they're one of our largest shareholdings with the company and they
    are businessmen that are closely watching the sort of changes we're making to the
    business, and I believe applaud it. And as a result, I'm confident when their time is
    ready, we'll get to that renewal.

    165.        The statements in ¶¶ 160-164 were materially false and misleading, and they failed

to disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1) JSP did

not have a vested interest in the Company; (2) the Distribution Agreement and relationship with

JSP would not likely continue; and (3) the company failed to maintain internal controls. As a result

of the foregoing, the Company’s public statements during the Second Relevant Period were

materially false and misleading.

                     The Truth Emerges as to the Distribution Agreement

     166.       On August 20, 2018, before the market opened, the Company issued a press release

filed on a Form 8-K with the SEC announcing that the Distribution Agreement, which was set to

expire on March 23, 2019, would not be renewed. The press release stated in relevant part:

     Lannett Company, Inc, today said that its distribution agreement with Jerome Stevens
     Pharmaceuticals (JSP), which expires on March 23, 2019, will not be renewed. “The
     Steinlauf family advised us this past Friday evening that they will not renew our
     agreement to distribute three JSP products: Butalbital, Aspirin, Caffeine with Codeine
     Phosphate Capsules USP, Digoxin Tablets USP and Levothyroxine Sodium Tablets
     USP, upon its expiration in March 2019,” said Tim Crew, chief executive officer of

                                                 52
Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 53 of 70 PageID #: 53



   Lannett. “The family has assured us of a continuous supply of the products through
   March of next year. These products remain valuable assets for us and are expected to
   significantly contribute to our financial performance in fiscal 2019. “While we are
   disappointed, and intend to redouble our continuing efforts to explore options for
   addressing our capital structure, we have been preparing for this contingency, knowing
   that this outcome was a possibility. Accordingly, we have been focused on improving
   our already strong base commercial business of more than 100 currently marketed
   products. Since the beginning of this year, we added new products to our offering and
   expanded our customer base. We continued to streamline our operations. Specifically,
   we successfully launched eight new products in the first seven months of calendar
   2018, which we estimate will add net sales in excess of $50 million in fiscal 2019, and
   in addition to our launches, we completed several transactions to add more than 25
   market-ready or near-market-ready product lines to our pipeline. Importantly, we
   continue to make excellent progress advancing other previously approved products
   toward launch and plan to commence marketing a substantial number of them in the
   coming months and throughout fiscal 2019. “In addition, in our current fiscal year, we
   have already submitted four drug applications associated with two product families,
   implemented a restructuring plan at our Cody Laboratories subsidiary and streamlined
   our product distribution function. “Looking ahead, our team is actively evaluating a
   number of additional potential transactions to add even more products to our portfolio
   to grow revenues and profits, and diversify our business. We have more than 20 owned
   and partnered drug product applications currently pending at the FDA, and anticipate
   a significant number of product approvals in fiscal 2019. We also expect to expand
   restructuring initiatives to further reduce expenditures. Finally, we are evaluating the
   impact of this contract ending in March 2019 on our goodwill.”

       167. Defendant Crew’s attempt to soften the revelation was ineffective, and upon news

that the Distribution Agreement would not be renewed, the price per share of Lannett stock fell

from the previous trading session by $8.15, or 60%, from a closing price of $13.50 per share on

August 17, 2018, to close at $5.35 on August 20, 2018.

                               The Truth Continues to Emerge

       168. On May 7, 2019, the Company filed its quarterly report for the period ended March

31, 2019 (the “May 2019 10-Q”). The May 2019 10-Q disclosed that the Company had received

written notice from a number of state Attorneys General (the “AGs”) of impending claims the

AGs intend to bring against Lannett. Specifically, the 10-Q stated in relevant part:

       On May 1, 2019, the Company and one of its employees, along with other generic
       pharmaceutical manufacturers, received written notice from various state

                                               53
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 54 of 70 PageID #: 54



        Attorneys General that they intend to bring claims alleging price fixing and anti-
        competitive behavior with respect to additional drug products, some of which are
        manufactured and distributed by the Company. . . . The Company does not know
        when such claims will be filed, what allegations will be made against the Company
        or any of its employees or other affiliated individuals, or whether allegations
        against the Company will be related to any of the additional drug products
        identified in the notice.

                                  DAMAGES TO LANNETT

       169.    As a direct and proximate result of the Individual Defendants’ conduct, Lannett has

lost and expended, and will lose and expend, many millions of dollars.

       170.    Such losses include those incurred due to the Anti-Competitive Misconduct.

       171.    Such expenditures include, but are not limited to, legal fees and payments

associated with the Securities Class Actions, the AG Action, the Antitrust Action, and other

lawsuits filed against the Company, as well as investigations of the Company, and amounts paid

to outside lawyers, accountants, and investigators in connection thereto.

       172.    Such losses include, but are not limited to, excessive compensation and benefits

paid to the Individual Defendants who breached their fiduciary duties to the Company, including

bonuses tied to the Company’s attainment of certain objectives.

       173.    As a direct and proximate result of the Individual Defendants’ conduct, Lannett has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       174.    Plaintiff brings this action derivatively and for the benefit of Lannett to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their



                                                54
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 55 of 70 PageID #: 55



fiduciary duties as directors and/or officers of Lannett, waste of corporate assets, unjust

enrichment, and violations of Section 14(a) of the Exchange Act, as well as the aiding and abetting

thereof.

        175.    Lannett is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        176.    Plaintiff is a current shareholder of Lannett and has continuously held Lannett

common stock during all relevant times. Plaintiff will adequately and fairly represent the interests

of Lannett in enforcing and prosecuting its rights, and, to that end, has retained competent counsel,

experienced in derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        177.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        178.    A pre-suit demand on the Board of Lannett is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following seven individuals: Defendants

Crew, Drabik, Farber, LePore, Paonessa, and Taveira (the “Director-Defendants”), and non-party

John C. Chapman (together with the Director-Defendants, the “Directors”). Plaintiff needs only to

allege demand futility as to four of the seven Directors who are on the Board at the time this action

is commenced.

        179.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while three of them engaged in insider sales

based on material non-public information, netting proceeds of over $3 million, which renders them



                                                 55
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 56 of 70 PageID #: 56



unable to impartially investigate the charges and decide whether to pursue action against

themselves and the other perpetrators of the scheme.

       180.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in causing the Company to engage in the Anti-Competitive

Misconduct and in making and/or causing the Company to make the materially false and

misleading statements alleged herein. The fraudulent scheme was, inter alia, intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

       181.    Additional reasons that demand on Defendant Crew is futile follow. Defendant

Crew has served as the Company’s CEO since January 2018. He also serves as a member of the

Board. Thus, as the Company admits, he is a non-independent director. The Company provides

Defendant Crew with his principal occupation, and he receives handsome compensation, including

$1,329,781 during the fiscal year ended June 30, 2018. Defendant Crew was ultimately responsible

for all of the false and misleading statements and omissions that were made in the Second Relevant

Period. As the Company’s highest officer and as a trusted Company director, he conducted little,

if any, oversight of the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Moreover, Defendant Crew is a defendant in the Second Class Action, which survived a motion to

dismiss. For these reasons, too, Defendant Crew breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.



                                                 56
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 57 of 70 PageID #: 57



       182.    Additional reasons that demand on Defendant Drabik is futile follow. Defendant

Drabik has served as a Company director since January 2011. He also serves as a member of the

Audit Committee, Compensation Committee, Strategic Planning Committee, and as Chairman of

the Governance and Nominating Committee. Defendant Drabik receives handsome compensation,

including $266,006 during the fiscal year ended June 30, 2018. As a long-time Company director

he conducted little, if any, oversight of the Company’s engagement in the scheme to engage in the

Anti-Competitive Misconduct and the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

schemes, and consciously disregarded his duties to protect corporate assets. Furthermore,

Defendant Drabik signed, and thus personally made the false and misleading statements in the

2014 10-K, the 2015 10-K, the 2016 10-K and the 2017 10-K. His insider sale before the fraud

was exposed, which yielded at least $769,375 in proceeds, demonstrates his motive in facilitating

and participating in the fraud. For these reasons, too, Defendant Drabik breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       183.    Additional reasons that demand on Defendant Farber is futile follow. Defendant

Farber has served as a Company director since May 2006. He also serves as a member of Strategic

Planning Committee. Defendant Farber initially joined the Company in August 2003 as Secretary.

Defendant Farber receives handsome compensation, including $247,006 during the fiscal year

ended June 30, 2018. As a long-time Company director he conducted little, if any, oversight of the

Company’s engagement in the scheme to engage in the Anti-Competitive Misconduct and the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the schemes, and consciously disregarded his



                                               57
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 58 of 70 PageID #: 58



duties to protect corporate assets. Defendant Farber signed, and thus personally made the false and

misleading statements in the 2014 10-K, the 2015 10-K, the 2016 10-K and the 2017 10-K. His

insider sales before the fraud was exposed, which yielded at least $2 million in proceeds,

demonstrate his motive in facilitating and participating in the fraud. For these reasons, too,

Defendant Farber breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       184.    Additional reasons that demand on Defendant LePore is futile follow. Defendant

LePore has served as a Company director since July 2017 and as Chairman of the Board since July

2018. He also serves as a member of the Governance and Nominating Committee and the Strategic

Planning Committee. Defendant LePore receives handsome compensation, including $129,785

during the fiscal year ended June 30, 2018. As a Company director and Chairman of the Board, he

conducted little, if any, oversight of the Company’s engagement in the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant LePore signed, and thus personally made the false and misleading

statements in the 2017 10-K. For these reasons, too, Defendant LePore breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       185.    Additional reasons that demand on Defendant Paonessa is futile follow. Defendant

Paonessa has served as a Company director since July 2015. He also serves as Chairman of the

Strategic Planning Committee. Defendant Paonessa receives handsome compensation, including

$248,006 during the fiscal year ended June 30, 2018. As a Company director he conducted little,

if any, oversight of the Company’s engagement in the scheme to engage in the Anti-Competitive



                                                58
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 59 of 70 PageID #: 59



Misconduct and the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the schemes, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Paonessa signed, and

thus personally made the false and misleading statements in the 2016 10-K and the 2017 10-K.

For these reasons, too, Defendant Paonessa breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       186.    Additional reasons that demand on Defendant Taveira is futile follow. Defendant

Taveira has served as a Company director since May 2012. He also serves as a member of the

Audit Committee, the Governance and Nominating Committee, and as Chairman of the

Compensation Committee. Defendant Taveira receives handsome compensation, including

$240,006 during the fiscal year ended June 30, 2018. As a long-time Company director and

member of the Audit Committee, he conducted little, if any, oversight of the Company’s

engagement in the scheme to engage in the Anti-Competitive Misconduct and the scheme to make

false and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the schemes, and consciously disregarded his duties to protect

corporate assets. Furthermore, Defendant Traveira signed, and thus personally made the false and

misleading statements in the 2014 10-K, the 2015 10-K, the 2016 10-K and the 2017 10-K His

insider sales before the fraud was exposed, which yielded at least $204,615 in proceeds,

demonstrate his motive in facilitating and participating in the fraud. For these reasons, too,

Defendant Taveira breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       187.    Additional reasons that demand on the Board is futile follow.



                                                 59
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 60 of 70 PageID #: 60



       188.    Demand in this case is excused because the Director-Defendants control the

Company and are beholden to each other. The Director-Defendants have longstanding business

and personal relationships with each other and the other Individual Defendants that preclude them

from acting independently and in the best interests of the Company and the shareholders. For

example, Defendant Farber is the owner of Auburn and Defendant Paonessa is the CEO of

KeySource, two generic distributors that Lannett has relied on and benefited from for a number of

years. During the fiscal years ended June 30, 2018 and 2017, the Company attributed net sales of

$1.9 million and $1.7 million to KeySource; during the fiscal years ended June 30, 2018, 2017,

and 2016, the Company attributed net sales of $3.9 million, $3.7 million and $3.1 million,

respectively, to Auburn. These conflicts of interest precluded the Director-Defendants from

adequately monitoring the Company’s operations and internal controls and calling into question

the Individual Defendants’ conduct. Thus, any demand on the Director-Defendants would be futile.

       189.    Additionally, the Director-Defendants, as alleged herein, were aware or should

have been aware of the misinformation being spread by the Company and should have ensured

that the Company maintained adequate oversight and internal controls over its disclosures and

pricing strategies to prevent the Company’s participation in the Anti-Competitive Misconduct.

Thus, the Directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

       190.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s internal controls over public reporting and of the Company’s

engagement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public, and facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, and violations of the Exchange Act. In



                                                  60
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 61 of 70 PageID #: 61



violation of the Code of Conduct, the Director-Defendants failed to comply with the law. Thus,

the Director-Defendants face a substantial likelihood of liability, and demand is futile as to them.

       191.    Lannett has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Lannett any part of the damages Lannett suffered and will continue to suffer thereby. Thus, any

demand upon the Director-Defendants would be futile.

       192.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       193.    The acts complained of herein constitute violations of fiduciary duties owed by

Lannett officers and directors, and these acts are incapable of ratification.

       194.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Lannett. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Director-Defendants, known as, inter



                                                 61
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 62 of 70 PageID #: 62



alia, the “insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue

themselves or certain of the officers of Lannett, there would be no directors’ and officers’ insurance

protection. Accordingly, the Director-Defendants cannot be expected to bring such a suit. On the

other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage, if

such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.

Thus, demand on the Director-Defendants is futile and, therefore, excused.

          195.   If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause Lannett to sue the Individual Defendants named herein, as, if they did,

they would face a large uninsured individual liability. Accordingly, demand is futile in that event,

as well.

          196.   Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least four of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          197.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          198.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

                                                  62
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 63 of 70 PageID #: 63



       199.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       200.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

       201.    Under the direction and watch of the directors, the 2014, 2015, and 2016 Proxy

Statements (the “Proxy Statements”) failed to disclose, inter alia: (1) Lannett was a participant in

the Anti-Competitive Misconduct; (2) the Company’s financial results and growth were not the

product of a competitive market or the Company’s strong leadership; (3) the Company lacked

internal controls over the its pricing procedures for at least five of its drug products; (4) Lannett

was at risk for regulatory investigation and enforcement that would negatively impact the

Company; and (5) the Company failed to maintain internal controls.

       202.    Certain of the Individual Defendants also caused the Proxy Statements to be false

and misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, designed to “focus [Company] executives on creating long-term

shareholder value and directly linking corporate and individual performance goals with the results



                                                  63
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 64 of 70 PageID #: 64



of the Company” while failing to disclose that the Company’s share price was being artificially

inflated by the false and misleading statements made by the Individual Defendants as alleged

herein, and therefore any compensation based on the Company’s financial performance was

artificially inflated.

        203.      The Proxy Statements also made references to the Code of Conduct. The Code of

Conduct required the Company and the Individual Defendants to abide by relevant laws and

regulations, make accurate and non-misleading public disclosures, and not engage in insider

trading. By issuing false and misleading statements to the investing public and engaging in insider

trading, certain of the Individual Defendants violated the Code of Conduct. The Proxy Statements

failed to disclose these violations and also failed to disclose that the Code of Conduct’s terms were

being violated.

        204.      In the exercise of reasonable care, certain of the Individual Defendants should have

known that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder

determination in the Proxy Statements, including, but not limited to, election of directors,

ratification of an independent auditor, and the approval of executive compensation.

        205.      The false and misleading elements of the Proxy Statements led to the re-election of

Defendants Bedrosian, Farber, Drabik, Taveira, Maher, and Paonessa, which allowed them to

continue breaching their fiduciary duties to Lannett.

        206.      The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

        207.      Plaintiff on behalf of Lannett has no adequate remedy at law.



                                                   64
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 65 of 70 PageID #: 65



                                           SECOND CLAIM

                Against Individual Defendants for Breach of Fiduciary Duties

       208.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       209.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Lannett’s business and affairs.

       210.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       211.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Lannett.

       212.    In breach of their fiduciary duties, the Individual Defendants knowingly or

recklessly caused the Company to engage in the Anti-Competitive Misconduct.

       213.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       214.    In further breach of their fiduciary duties owed to Edison, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) Lannett was a participant

in the Anti-Competitive Misconduct; (2) the Company’s financial results and growth were not the

product of a competitive market or the Company’s strong leadership; (3) the Company lacked

internal controls over the its pricing procedures for at least five of its drug products; (4) Lannett

was at risk for regulatory investigation and enforcement that would negatively impact the



                                                  65
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 66 of 70 PageID #: 66



Company; and (5) the Company failed to maintain internal controls. As a result of the foregoing,

the Company’s public statements during the First Relevant Period were materially false and

misleading.

       215.    The Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements and omissions of material fact that failed to disclose, inter

alia, that: (1) JSP did not have a vested interest in the Company; (2) the Distribution Agreement

and relationship with JSP would not likely continue; and (3) the company failed to maintain

internal controls. As a result of the foregoing, the Company’s public statements during the Second

Relevant Period were materially false and misleading.

       216.    The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       217.    In breach of their fiduciary duties, five of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the false and misleading statements of material fact discussed herein.

       218.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for




                                                 66
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 67 of 70 PageID #: 67



the purpose and effect of artificially inflating the price of the Company’s securities and disguising

insider sales.

        219.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

        220.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        221.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Lannett has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        222.     Plaintiff on behalf of Lannett has no adequate remedy at law.

                                           THIRD CLAIM

                      Against Individual Defendants for Unjust Enrichment

        223.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.



                                                  67
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 68 of 70 PageID #: 68



       224.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Lannett.

       225.    The Individual Defendants either benefitted financially from the improper conduct,

and their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and

misleading statements, or received bonuses, stock options, or similar compensation from Lannett

that was tied to the performance or artificially inflated valuation of Lannett, or received

compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

       226.    Plaintiff, as a shareholder and a representative of Lannett, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits—including from

insider sales, benefits, and other compensation, including any performance-based or valuation-

based compensation—obtained by the Individual Defendants due to their wrongful conduct and

breach of their fiduciary duties.

       227.    Plaintiff on behalf of Lannett has no adequate remedy at law.

                                           FOURTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       228.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       229.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and costs to defend unlawful actions, to engage in internal investigations,

and to lose financing from investors and business from future customers who no longer trust the

Company and its products.

       230.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.
                                                 68
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 69 of 70 PageID #: 69



       231.      Plaintiff on behalf of Lannett has no adequate remedy at law.

                                       PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                 (a)     Declaring that Plaintiff may maintain this action on behalf of Lannett, and

that Plaintiff is an adequate representative of the Company;

                 (b)     Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to Lannett;

                 (c)      Determining and awarding to Lannett the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                 (d)      Directing Lannett and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Lannett and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the Board;

                       2. a provision to permit the shareholders of Lannett to nominate at least four

              candidates for election to the Board; and

                       3. a proposal to ensure the establishment of effective oversight of compliance

              with applicable laws, rules, and regulations.
                                                   69
 Case 1:19-cv-00888-UNA Document 1 Filed 05/13/19 Page 70 of 70 PageID #: 70



               (e)     Awarding Lannett restitution from the Individual Defendants, and each of

them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)     Granting such other and further relief as the Court may deem just and

proper.

                                 JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.


Dated: May 13, 2019                                 Respectfully submitted,

Of Counsel:                                         FARNAN LLP

Phillip Kim                                         /s/ Michael J. Farnan
THE ROSEN LAW FIRM, P.A.                            Brian E. Farnan (Bar No. 4089)
275 Madison Avenue, 34th Floor                      Michael J. Farnan (Bar No. 5165)
New York, NY 10016                                  919 N. Market St., 12th Floor
Telephone: (212) 686-1060                           Wilmington, DE 19801
Facsimile: (212) 202-3827                           Telephone: (302) 777-0300
Email: pkim@rosenlegal.com                          Facsimile: (302) 777-0301
                                                    bfarnan@farnanlaw.com
Timothy Brown                                       mfarnan@farnanlaw.com
THE BROWN LAW FIRM, P.C.
240 Townsend Square
Oyster Bay, NY 11771
Tel: (516) 922-5427
Fax: (516) 344-6204
Email: tbrown@thebrownlawfirm.net
                                                    Attorneys for the Plaintiff




                                               70
